Dear Senator Cox,
This office is in receipt of your opinion request dated August 10, 1995, in which you ask whether an individual satisfies the constitutional requirements to run for public office.  ArticleIII, § 4 of the Louisiana Constitution of 1974, in applicable part, provides:
     (A) Age; Residence; Domicile.  An elector who at the time of qualification as a candidate has attained the age of eighteen years, resided in the state for the preceding two years, and been actually domiciled for the preceding year in the legislative district from which he seeks election is eligible for membership in the legislature.
     (B) Domicile; Special Provisions.  However, at the next regular election for members of the legislature following legislative reapportionment, an elector may qualify as a candidate from any district created in whole or in part from a district existing prior to reapportionment if he was domiciled in that prior district for at least one year immediately preceding his qualification and was a resident of the state for the two years preceding his qualification. The seat of any member who changes his domicile from the district he represents or, if elected after reapportionment, whose domicile is not within the district he represents at the time he is sworn into office, shall be vacated thereby, any declaration of retention of domicile to the contrary notwithstanding.
You present various facts concerning the individual at issue. However, if this individual has resided in Louisiana for the preceding two years and legally changed his or her domicile to the subject parish and lived in that parish for at least one year preceding the time for qualification, this individual has satisfied the constitutional mandates of Article III, § 4 of the Louisiana Constitution (1974).
Attached, please find a select number of opinions issued by this office that expand on the qualifications of domicile in this matter.
I trust this adequately answers your question.  Should you require further assistance, please contact our office.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              _________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/cf
Enclosures
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL